                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

               Plaintiff,

vs.                                                         CR. No. 16-847 JCH


ADAM SADLOWSKI,

               Defendant.


                            MEMORANDUM OPINION AND ORDER

       Defendant pled guilty to being a felon in possession of firearms and ammunition in

violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). On November 27, 2018, the undersigned United

States District Judge sentenced Defendant to a term of imprisonment of 51 months with a three-

year term of supervised release and a fine of $5,000. The Court permitted Defendant to surrender

voluntarily to the Bureau of Prisons. In the meantime, Defendant has filed a notice of appeal of

the denial of his motion to suppress.

       This matter is currently before the Court on Defendant Adam Sadlowski’s Motion for

Release Pending Appeal [Doc. 130]. In addition to the motion itself, the Court has reviewed the

Government’s response [Doc. 131], the letters on the docket that have been filed in support of the

Defendant, the Presentence Investigation Report and all of its addenda, and the plea agreement.

The Defendant has not filed a reply. After reviewing the foregoing, the Court concludes that

Defendant has not met his burden to show by clear and convincing evidence that he does not pose

a danger to the community and therefore his motion should be denied.
                                       LEGAL STANDARD

       Section 3143(b) of Title 18 of the United States Code addresses whether a defendant who

has been convicted should be released or detained pending an appeal by the defendant. It provides:

       (1) Except as provided in paragraph (2), the judicial officer shall order that a person
       who has been found guilty of an offense and sentenced to a term of imprisonment,
       and who has filed an appeal or a petition for a writ of certiorari, be detained, unless
       the judicial officer finds--
               (A) by clear and convincing evidence that the person is not likely to flee or
       pose a danger to the safety of any other person or the community if released under
       section 3142(b) or (c) of this title; and
               (B) that the appeal is not for the purpose of delay and raises a substantial
       question of law or fact likely to result in--
                       (i) reversal,
                       (ii) an order for a new trial,
                       (iii) a sentence that does not include a term of imprisonment, or
                       (iv) a reduced sentence to a term of imprisonment less than the total
                       of the time already served plus the expected duration of the appeal
                       process.
       If the judicial officer makes such findings, such judicial officer shall order the
       release of the person in accordance with section 3142(b) or (c) of this title, except
       that in the circumstance described in subparagraph (B)(iv) of this paragraph, the
       judicial officer shall order the detention terminated at the expiration of the likely
       reduced sentence.


       Thus, under this statute a defendant who has been convicted and sentenced must be

detained pending appeal unless he shows by clear or convincing evidence that he is not likely to

flee or pose a danger to the community, and if he shows both that his appeal is not for the purpose

of delay and that it raises a substantial question of law or fact as defined by the statute.

                                           DISCUSSION

       The Government concedes that Defendant does not pose a flight risk, that his appeal is not

for the purpose of delay, and that it raises a substantial question of law. Thus, the sole question

before the Court is whether Defendant has shown by clear and convincing evidence that he does

not pose a danger to the safety of any other person or the community if released. Defendant points
                                                   2
out that at sentencing, this Court concluded that he was not a danger to the community and

permitted him to self-surrender. To show that Defendant is a potential danger to the community,

the Government points to Defendant’s criminal history, which includes violent crimes and drug

crimes, as well as now two instances of possession of weapons that he was forbidden to possess.

The Government also relies upon the fact that he concealed and then improperly disposed of the

body of a woman who died of a drug overdose at his house, which the Government argues shows

a lack of respect for human life.

       In order to assess whether Defendant will pose a danger to the safety of any other person

or the community, the Court will examine the Defendant’s previous criminal history, the nature

and circumstances of the crime of which he has been convicted, and his record on supervision.

Defendant’s Previous Criminal History

       Currently, Defendant is almost forty-one years old. In 1998, when he was twenty years old,

Defendant was convicted of (1) receiving or transferring a stolen vehicle, (2) resisting, evading, or

obstructing an officer, (3) contributing to the delinquency of a minor, and (4) reckless driving.

These convictions arose from an incident in which he was driving a stolen motorcycle when he

evaded and nearly hit an officer attempting to conduct a traffic stop. After several officers pursued

and encountered him near a cul-de-sac, he again nearly struck several officers with the motorcycle

and fled. Once he was detained, Defendant resisted arrest. The Second Judicial District Court gave

him a suspended 364-day sentence and placed him on probation. However, in 1999 Defendant

violated his probation by possessing firearms and ammunition and for submitting a urine sample

that tested positive for methamphetamine. The court sentenced Defendant to 934 days of

imprisonment.



                                                 3
       In December of 1999, Defendant was charged in U.S. District Court with conspiracy to

distribute a quantity of methamphetamine, and aiding and abetting. In 2000, the Court sentenced

him to 24 months imprisonment and five years of supervised release. However, Defendant received

an early termination from supervision.

       Other serious violent conduct for which Defendant was charged but not convicted include:

   •   First degree murder, conspiracy to commit armed robbery, armed robbery, and aggravated
       battery (deadly weapon) in 1996. Defendant and two others were drinking with the victim
       and then conspired to beat him with a hammer, kick, and rob him. The victim died of
       massive trauma to the back of the head. The case was dismissed.

   •   Assault in 1997. Defendant got into a verbal altercation with another driver. Both
       Defendant and the other driver exited their vehicles. Defendant struck the front windshield
       of the other vehicle, then drove away. Disposition of the case is unknown.

   •   Assault in 1998. According to the victim, Defendant shot the victim’s car twice in a dispute
       over money owed. Disposition unknown.

       Finally, other non-violent crimes of which Defendant was accused but not convicted when

he was 18-21 years old include larceny of golf clubs, possession of marijuana,

receiving/transferring a stolen motorcycle, receiving stolen property (a firearm), and possession of

a firearm by a felon.

Defendant’s Crime In This Case

       According to the Plea Agreement [Doc. 117], in February of 2016, Defendant was a felon

who knowingly possessed firearms. The Presentence Investigation Report [Doc. 119] states that

on February 22, 2016, detectives executing a search warrant of his home found Defendant in a

bathroom with a loaded semi-automatic pistol and additional ammunition. Detectives found

another loaded semiautomatic handgun inside Defendant’s jacket. In addition, Detectives found

eleven other weapons (two shotguns, seven rifles, a pistol, and a revolver) and additional

ammunition in Defendant’s car and garage. Two of the firearms were stolen. According to the
                                                 4
Government, detectives encountered other individuals at Defendant’s home who told them that

Defendant was a drug user, that the gun found in the bathroom belonged to Defendant, that he had

many other guns, and that he used another man to assist him in illegally obtaining firearms.

         Further investigation at Defendant’s home led detectives to discover that a woman had died

there under mysterious circumstances. It was later determined that she had died of an overdose

and that Defendant had hidden her body, finally disposing of it in a recycling bin in a rural area,

where it remained undiscovered for six months. Defendant was not charged with any crime relating

to the death of the woman or the disposal of her body.

Defendant’s Record on Supervision

         After being arrested and charged in this case, Defendant spent 492 days in custody. Then,

on June 27, 2017, he was released with pretrial conditions to a halfway house and then later to his

own residence. Pretrial Services reports that Defendant has adjusted well to pretrial supervision.

Analysis

         On one hand, Defendant has done well on conditions of release. There is no reason to

believe that Defendant has used drugs since 2016, and he participated in integrated individual

treatment while on pretrial release. Defendant has family and business ties to the community that

would hopefully motivate him to continue in that vein. For that reason, at Defendant’s sentencing

on November 27, 2018, the Court allowed Defendant to remain on conditions of release until his

self-surrender, scheduled by the marshals to take place on January 23, 2019, a period of

approximately two months. 1




1
    The Court has granted Defendant’s motion to extend that date by three weeks. See Doc. 139.
                                                 5
       However, Defendant has an extensive history of substance abuse, including alcohol,

methamphetamine and heroin. He has also shown a propensity to collect and use firearms, even

after he lost his right to do so. Defendant’s extensive criminal history includes offenses involving

drugs, violence, theft, and weapons. Most recently, detectives investigating a drug distribution

scheme found Defendant in possession of thirteen firearms and ammunition. Finally, the Court

concurs with the Government that Defendant’s conduct in covertly dumping the body of a woman

who died in his home and keeping her whereabouts a secret from her family for six months was

cruel and selfish. Although it may not have been criminal conduct, it certainly does not

demonstrate a regard for human life. The combination of drugs, violence and firearms are a potent

and dangerous cocktail, and one that seems to present a recurring theme in Defendant’s life.

       Considering all of the foregoing, the Court concludes that Defendant has not met his burden

to show, by clear and convincing evidence, that if released pending his appeal he does not pose a

danger to the community.

       IT IS THEREFORE ORDERED that Defendant Adam Sadlowski’s Motion for Release

Pending Appeal [Doc. 130] is DENIED.




                                              ___________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                 6
